Citation Nr: 0617541	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  01-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for hypertensive 
vascular disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to 
January 1964.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a previously denied claim for 
service connection for degenerative joint disease of the left 
knee and for service connection for hypertensive vascular 
disease. 

On appeal in October 2002, the Board reopened the claim for 
degenerative joint disease of the left knee.  In October 
2003, the Board remanded the claims for degenerative joint 
disease and hypertensive vascular disease for further 
development.  Both claims are now before the Board for 
adjudication. 


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the left knee 
did not manifest until many years after service and is not 
related to service or any aspect thereof. 

2.  The veteran's hypertension did not manifest until many 
years after service and is not related to service or any 
aspect thereof. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
joint disease of the left knee have not been met.  38 
U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005). 



2.  The criteria for service connection for hypertensive 
vascular disease have not been met.  38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003 and March 
2004; rating decisions in December 1999 and August 2001; and 
a statement of the case in August 2001.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir. Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2004 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks service connection for degenerative joint 
disease of the left knee claimed as the result of an injury 
that he sustained when colliding with another soldier in 
training in 1961.  He also seeks service connection for 
hypertension that he states was noted in his Army Reserve 
medical records.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service or active duty for training or for an injury 
incurred in or aggravated by inactive duty for training.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.1, 3.6, 3.303.

In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Degenerative Joint Disease of the Left Knee

The National Personnel Records Center (NPRC) sent the 
veteran's service medical records to the RO in November 1999.  
The oldest records received were from the start of the 
veteran's inactive service in the Army Reserve in September 
1977.  No records were available from his active service from 
1961 to 1964.  On remand in October 2003, the Board directed 
the RO to make a second request for active service medical 
records.  In addition, the veteran and his U.S. Senator made 
separate requests.  The NPRC responded that the veteran's 
service medical records had been sent in 1999.  Therefore, 
the Board concludes that the NPRC transferred all available 
service medical records to VA and that further attempts to 
secure additional records would be futile. 

The veteran's Reserve enlistment physical examination in 
September 1977 contains no notation of a history or diagnosis 
of degenerative joint disease or any residual conditions of 
an injury to the veteran's left knee.  In a June 1981 
military physical examination, the veteran reported a history 
of swelling or painful left knee; however, the examining 
physician stated that there was "no problem now."  An April 
1985 military physical examination contains no notations of 
existing or history of left knee swelling or pain.   

In February 1988, the veteran sought VA treatment for knee 
pain that he stated "felt like he pulled a tendon" while 
running a month earlier.  The veteran reported a history of 
left knee swelling ever since colliding with another soldier 
in training in 1961.  After review of an X-ray, the VA 
examiner diagnosed degenerative joint disease and prescribed 
medication but no significant restriction of activity.  
Follow-up VA examinations in August 1988 and May 1989 and 
military examinations in August 1989 and September 1992 
showed no restriction of activity or change of diagnosis or 
medication. 

In August 2004, a VA examiner reviewed the entire claims file 
noting the absence of service medical records from 1961 to 
l964.  However, she did consider the veteran's description of 
injuries in 1961 and 1988.  She confirmed the diagnosis of 
degenerative joint disease of the left knee and stated that 
there was no evidence to show that the condition was related 
to the veteran's military service. 

The Board concludes that the veteran's current degenerative 
joint disease of his left knee was not incurred in or 
aggravated by an injury in service.  There was no evidence of 
knee swelling and pain in September 1977.  The first 
complaint was in June 1981 (without complaints in April 
1985), and the first diagnosis and treatment of the veteran's 
knee condition was in February 1988.  The Board acknowledges 
the absence of service medical records from 1961 to 1964.  
However, the veteran did not state that his 1961 injury 
required any particular treatment or restrictions of duty at 
the time.  In concluding that there was no evidence to show a 
relationship between degenerative joint disease and service, 
the examiner was aware of the nature of the injury and the 
time and circumstances of the first recorded manifestations.  
Therefore, the Board finds that service connection for 
degenerative joint disease of the left knee is not warranted. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current degenerative joint disease of the left 
knee first manifested many years after service and was not 
caused or aggravated by service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990

Hypertensive Vascular Disease

In his May 1999 claim, the veteran stated that his diagnosis 
of hypertension was recorded in his reserve medical records.  
In an August 2004 VA examination, he stated that he was first 
informed that he was hypertensive following a medical 
screening in the 1980's for a research study of Army reserve 
personnel over 40 years of age.  However, the record of this 
screening in June 1985 showed that his blood pressure was not 
elevated and that there was no diagnosis of hypertension.  
There is no evidence in any service medical records of 
elevated blood pressure or hypertension including in physical 
examinations in July 1977, June 1981, April 1985, August 
1989, and September 1992.   However, records of VA 
examinations in February 1988 and May 1989 showed blood 
pressure measurements of 150/94 and 140/100 respectively. 

In August 2004, the veteran reported that he was taking 
medications for hypertension.  A VA examiner recorded 
elevated blood pressure measurements and diagnosed 
hypertension.  Although there is no evidence of record of a 
previous diagnosis, the examiner reviewed the claims file, 
acknowledged the veteran's report of diagnosis in the late 
1980's, and stated that there was no evidence to show that 
the veteran's hypertension was related to service. 

The Board concludes that the veteran's hypertension was first 
manifested no earlier than February 1988.  Since the 
veteran's last period of active duty was in 1964 and he was 
in the inactive reserve from 1977 through the early 1990's, 
the onset of his disease occurred during inactive duty.  
Since the condition is a disease and not an injury, service 
connection is authorized only if manifested during active 
duty or within one year of separation.  38 C.F.R. § 3.6, 
3.307.  Therefore, the Board finds that service connection 
for hypertension is not warranted. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current hypertensive vascular disease first 
manifested many years after service and was not caused or 
aggravated by service.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is not 
for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990





ORDER

1.  Service connection for degenerative joint disease of the 
left knee is denied. 

2.  Service connection for hypertensive vascular disease is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


